Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I (claims 1-11) in the reply filed on March 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 12-21 are withdrawn from further consideration. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
On line 3 of claim 1, the step of “preparing the blood sample” is indefinite since it is not clear what steps or actions constitute this preparing. It is not clear what actions have to be performed in order to “prepare” the blood sample in step (1) of the method. Is the blood sample mixed with some other component in step (1) of the method in order to “prepare” the sample? 
On line 5 of claim 3, the phrase “the basis” lacks antecedent basis. On lines 5-6 of claim 3, it is suggested to change the phrase “on the basis of a color intensity by the chromogenic reaction” to –on a basis of a color intensity of the chromogenic reaction—so as to provide additional clarification. 
On line 3 of claim 8, the phrase “the Formula (1)” lacks antecedent basis and should be changed to –a Formula (1)--. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al (US 2007/0105230).
Perez et al teach of a method for detecting and quantifying an analyte in a blood sample. The method comprises obtaining and preparing a whole blood sample, adding a ghosting reagent (i.e. a refractive index adjuster) to the blood sample, wherein the ghosting reagent serves to change the refractive index (i.e. index of refraction) of the red blood cells such that a difference in refractive index between the red blood cells in the sample and an extra-red blood cell fluid (i.e. plasma) is reduced and the measured light scatter from the ghosted red blood cells is substantially different (i.e. lower) than that of platelets, and detecting platelets as an analyte in the blood sample by directing a light beam through the blood sample and detecting light scattered by the cells in the blood sample, wherein the light scattered by the cells serves to differentiate platelets as an analyte from red blood cells. The change in refractive index of the red blood cells in the method serves to substantially reduce the light scattered by red blood cells relative to the light scattered from platelets so that locations of platelets within a scatterplot of the analyzed blood sample fall within a region distinguishable from those containing normal red blood cells. The red blood cells remain intact after adding the ghosting reagent or refractive index adjuster, and as a result, a difference in refractive index between the red blood cells in the sample and an extra-red blood cell fluid (i.e. plasma) is reduced. See the abstract and paragraphs 0001, 0012, 0024, 0028-0031, and the claims of Perez et al. 
Claim(s) 1-3, 5, 7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai et al (US 2004/0063213).
. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al (US 2004/0063213). For a teaching of Hirai et al, see previous paragraphs in this Office action.
	With regards to claim 4, Hirai et al fail to specifically teach that a molar absorbance coefficient of the refractive index adjuster in an absorption peak wavelength of the coloring reagent (i.e. the tetrazolium compound) is 200 L/(mol.cm) or less. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that a molar absorbance coefficient of the surfactant in an absorption peak wavelength of the coloring reagent (i.e. the tetrazolium compound) in the method taught by Hirai et al would be 200 L/(mol.cm) or less since the surfactant used in the method taught by Hirai et al can be a benzenesulfonic acid compound or a salt thereof, which is one of the same types of refractive index adjusters used in the instant invention, and the coloring reagent used in the method taught by Hirai et al (i.e. a tetrazolium compound) is the same type of coloring reagent used in the instant invention, thus leading to the surfactant (i.e. refractive index adjuster) used in the method taught by Hirai et al to inherently have a molar absorbance coefficient in an absorption peak wavelength of the coloring reagent (i.e. the tetrazolium compound) of 200 L/(mol.cm) or less. 
	With regards to claim 6, Hirai et al fail to specifically teach that a degree of solubility of the surfactant used in the method with respect to water at 20oC is 100 mM or more. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that a degree of solubility of the surfactant used in the method oC is 100 mM or more since the surfactant used in the method taught by Hirai et al can be a benzenesulfonic acid compound or a salt thereof, which is one of the same types of refractive index adjusters used in the instant invention, thus leading to the surfactant (i.e. refractive index adjuster) used in the method taught by Hirai et al to inherently have a degree of solubility with respect to water at 20oC of 100 mM or more. 
14.	Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims since none of the prior art of record teaches or fairly suggests a method for detecting an analyte in a blood sample by adding a refractive index adjuster comprising either one of the compounds represented by Formula I recited in claim 8 or a disaccharide recited in claim 10 to a blood sample in order to reduce a difference in refractive index between a red blood cell and an extra-red blood cell fluid, and detecting an analyte in the resulting sample.
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Please make note of: Brezinski et al who teach of a method of adding a refractive index adjuster to a blood sample to reduce a difference in refractive index between red blood cells and a plasma/serum portion of blood in order to improve optical coherence tomography; Frey who teaches of a method for reducing light scatter in photometric measurements by reducing a difference in refractive index between a suspension containing lysed red blood cells and leukocytes and an isotonic salt solution; Webler who teaches of a method for increasing an index of refraction of plasma to match that of red blood cells by adding a material to blood (see paragraph 0015 in Webler); and Chai et al who teach of a method for measuring analyte 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 23, 2021